Not for Publication in West's Federal Reporter

             United States Court of Appeals
                          For the First Circuit

No. 06-1816

                          ALIRIO SEGARRA-JIMENEZ,

                           Plaintiff, Appellant,

                                        v.

       BANCO POPULAR DE PUERTO RICO; JAVIER OTERO-COLON;
    DORIS L. ROMAN-MILAN; PAYLESS SHOE STORES; JUAN VASQUEZ,

                          Defendants, Appellees.


             APPEAL FROM THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF PUERTO RICO

           [Hon. Salvador E. Casellas, U.S. District Judge]


                                     Before

                         Lipez, Circuit Judge,
               Gibson* and Stahl, Senior Circuit Judges.



     Rudolph C. Campbell Valdez and Julio Gil de Lamadrid on brief
for appellant.
     Israel Roldan Gonzalez on brief for appellee Román-Milán.
     Luis N. Saldaña, Frances R. Colón Rivera, Francisco M. Viejo
López, and Saldaña & Carvajal, P.S.C. on brief for appellees Banco
Popular de Puerto Rico and Otero-Colón.


                                 May 25, 2007



     *
         Of the Eighth Circuit, sitting by designation.
          STAHL, Senior Circuit Judge.   Appellant Alirio Segarra-

Jimenez brought claims of slander, malicious prosecution, false

imprisonment, and intentional infliction of emotional distress

against a variety of defendants.   Finding no factual basis in the

record upon which these allegations could be proven, the district

court granted summary judgment as to all claims in favor of the

defendants.   Finding no error in the district court's decision, we

affirm the grant of summary judgment, for substantially the reasons

outlined by the court below.

          Because we write primarily for the parties, we do not

provide a detailed recitation of the facts.1   This case arose out

of the defendants' suspicion that Segarra-Jimenez used a stolen ATM

card to fraudulently withdraw money from defendant Doris Román-

Milán's bank account at Banco Popular de Puerto Rico ("Banco

Popular").    When Banco Popular, also a defendant, was alerted to

the fraudulent withdrawals, it assigned fraud investigator Javier

Otero-Colón, also a defendant, to investigate the matter.   As part

of his investigation, Otero-Colón invited Segarra-Jimenez to a

meeting at the bank, which was held in an open cubicle and lasted

a little over an hour.      During the meeting, the investigator



     1
      Because Segarra-Jimenez failed to comply with Local Rule
56(c), which requires the non-moving party to file a detailed
statement admitting, denying, or qualifying the moving party's
statement of material facts, the district court deemed admitted the
defendants' version of the facts. We draw from that version here
as well.

                                -2-
accused Segarra-Jimenez of withdrawing the money, and allegedly

threatened to press criminal charges against him if he left the

meeting.     Segarra-Jimenez summoned his attorney to the bank, and

subsequently    left   the   bank   accompanied    by   his   attorney.    As

Segarra-Jimenez was leaving, the investigator allegedly yelled that

he was going to put Segarra-Jimenez in jail and that he should

ignore his attorney's advice.2           Based on the events at the bank

meeting, Segarra-Jimenez alleges that the investigator and the bank

committed slander and false imprisonment.

           The owner of the stolen ATM card, Román-Milán, filed a

criminal complaint against Segarra-Jimenez, believing he was the

person who had taken her card and used it to withdraw money from

her account.    Both she and the investigator provided affidavits to

the police outlining the reasons they suspected Segarra-Jimenez of

the fraud.     Finding probable cause, the police arrested Segarra-

Jimenez and bail was set at $400.          Subsequently, at a preliminary

hearing, a judge determined there was not probable cause for

prosecution, and all charges against Segarra-Jimenez were dropped.

Because of the court action, Segarra-Jimenez claims that the

defendants'     acts   resulted     in     a   malicious    prosecution   and

intentional infliction of emotional distress.              He alleges that as


     2
      As to Otero-Colón's alleged threat during the meeting and
alleged statements as Segarra-Jimenez was leaving the bank, the
defendants denied that they had actually occurred, but deemed them
uncontested facts for purposes of their motion for summary
judgment.

                                     -3-
a result of the defendants' actions he was forced to quit his job,

move to Florida, and seek medical care for psychological problems.

Alleging $3 million in damages, Segarra-Jimenez filed suit in the

United States District Court for the District of Puerto Rico,

claiming diversity jurisdiction.              Following the district court's

grant   of   summary    judgment   to    defendants,    this   timely   appeal

followed.

             We review the district court's grant of summary judgment

de novo.     See Fontánez-Núñez v. Janssen Ortho LLC, 447 F.3d 50, 54

(1st Cir. 2006).       "[M]otions for summary judgment must be decided

on the record as it stands, not on litigants' visions of what the

facts might some day reveal. As we have warned, 'brash conjecture,

coupled with earnest hope that something concrete will eventually

materialize,     is    insufficient      to     block   summary   judgment.'"

Maldonado-Denis v. Castillo-Rodriguez, 23 F.3d 576, 581 (1st Cir.

1994) (quoting Dow v. United Bhd. of Carpenters, 1 F.3d 56, 58 (1st

Cir. 1993)).

             We agree with the district court's cogent reasons for

granting summary judgment to the defendants as to all of Segarra-

Jimenez's claims.      Based on the uncontested material facts in the

record, Segarra-Jimenez plainly cannot meet the required elements

of any of the claims he has brought against defendants.             As to the

slander claim, as the district court concluded, the statements that

Otero-Colón allegedly yelled at Segarra-Jimenez as he was leaving


                                        -4-
the bank are simply not defamatory; the statements did not speak to

Segarra-Jimenez's character, nor were they injurious.                   See Pardo

Hernandez v. Citibank, N.A., 141 F. Supp. 2d 241, 244 (D.P.R.

2001).     In addition, according to the record before us, Otero-

Colón's statement during the meeting that he suspected Segarra-

Jimenez of fraud was not published by communication to a third

party.     See Porto v. Bentley P.R., Inc., 132 P.R. Dec. 331, 346-47

(1992).

                As to the malicious prosecution claim, Segarra-Jimenez

offers     no    record   evidence,      but   only   pure   speculation,    that

defendants initiated a criminal complaint with malice and without

probable cause.        See Raldiris v. Levitt, 103 P.R. Dec. 778, 782

(1975).     As to the false imprisonment claim, Segarra-Jimenez does

not point to any record evidence to suggest that he was restricted

in   his   movements      during   the   meeting.      The   meeting,    attended

voluntarily by Segarra-Jimenez, was held in an open cubicle, and

Segarra-Jimenez was free to leave at any time, which he eventually

did.     Otero-Colón's alleged threat did not rise to the level of

deprivation of freedom of movement required to support a false

imprisonment claim.         See Ayala v. San Juan Racing Corp., 112 P.R.

Dec. 804, 813 (1982).          Finally, Segarra-Jimenez has waived his

claim of intentional infliction of emotional distress, as he fails

on appeal to support this claim in any detail.               See United States

v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990) ("[I]ssues adverted to


                                         -5-
in a perfunctory manner, unaccompanied by some effort at developed

argumentation, are deemed waived.").

            We also briefly note that Segarra-Jimenez's argument on

appeal   that    summary   judgment   was   granted    prematurely,    before

discovery was complete, is without merit.             The appellant did not

file a Rule 56(f) motion with the district court for an extension

of the summary judgment deadline in order to conduct further

discovery.      See Fed. R. Civ. P. 56(f) ("Should it appear from the

affidavits of a party opposing the motion that the party cannot for

reasons stated present by affidavit facts essential to justify the

party's opposition, the court may refuse the application for

judgment or may order a continuance to permit affidavits to be

obtained or depositions to be taken or discovery to be had or may

make such other order as is just.").            Therefore, he cannot now

argue that the district court granted summary judgment before he

had   the   opportunity    to   conduct     sufficient    discovery.     See

Rodriguez-Cuervos v. Wal-Mart Stores, Inc., 181 F.3d 15, 23 (1st

Cir. 1999) ("Ordinarily, a party may not attempt to meet a summary

judgment challenge head-on but fall back on Rule 56(f) if its first

effort is unsuccessful.") (internal quotation omitted); see also

Kiman v. New Hampshire Dep't of Corrections, 451 F.3d 274, 282 n.7

(1st Cir. 2006).

            The grant of summary judgment by the district court is

therefore affirmed.


                                      -6-